Title: To John Adams from Engelbert François van Berckel, 19 March 1782
From: Berckel, Engelbert François van
To: Adams, John



Amsterdam 19 Mars 1782

Madame Van Berckel, qúi ne pouvoit pas S’attendre a úne Si grande distinction, qu’elle viént de recevoir de la part de L’illústre Anonÿme; a l’honneúr de lui en temoigner toúte Sa reconnoisance. En effet, Le Billet qúi a accompagné le Present, Servira d’un doux Soúvenir de cette heúreúse Joúrnée, qúi vient de Serrer des Liens indissolubles entre La Republique des Etats únis en Ameriqúe et cette ville; Comme aússi des liens d’amitié entre quelques úns des Individús respectifs.
La Consideretion favorable, d’ont L’Anonyme daigne m’honorer, dans ce même Billet, me doit être d’aútant plús pretieúse, parce qúe toút le contenú en develope le caractere de la Sincerite. De mon coté, donc, Si Ces efforts, que j’ai pú mettre en oeúvre, pour l’avancement de L’únion entre les deúx Repúbliqúes, Sont recús Si favorablement; Qu’elle ne doit pas être L’ardeúr de mes voeúx, poúr qúe la dite joúrnée Soit aússi l’Epoqúe de Son parfait accomplissament; et d’Alliances, qúi etablissins fermement L’Amitié, La Liberté et l’Independance des deúx Nations.

En attendant j’ai l’honneúr de temoigner la consideration la plús distinguée pour l’Illústre Anonyme; et la plus grand veneration poúr Sa Respectable Nation.
E. F. Van Berckel

